NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0289n.06

                                           No. 16-3824

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                May 23, 2017
UNITED STATES OF AMERICA,               )                                   DEBORAH S. HUNT, Clerk
                                        )
    Plaintiff-Appellee,                 )
                                               ON APPEAL FROM THE
                                        )
                                               UNITED STATES DISTRICT
v.                                      )
                                               COURT FOR THE
                                        )
                                               NORTHERN DISTRICT OF
MICHAEL HASAN,                          )
                                               OHIO
                                        )
    Defendant-Appellant.                )
                                        )
BEFORE: CLAY, GIBBONS, and STRANCH, Circuit Judges.

       PER CURIAM.             The issue presented by this case is whether Michael Hasan’s

aggravated-robbery conviction pursuant to Ohio Rev. Code § 2911.01(A)(1) qualifies as a

violent felony under the Armed Career Criminal Act’s (“ACCA”) use-of-force clause. On April

3, 2017, we definitively answered that question. In United States v. Patterson, 853 F.3d 298

(6th Cir. 2017), a unanimous panel of this court held that a conviction under § 2911.01(A)(1) is

categorically a violent felony pursuant to the ACCA’s use-of-force clause because the Ohio

statute requires proof of the use, attempted use, or threated use of physical force against another

person. That resolves this matter. Accordingly, because his Ohio aggravated-robbery conviction

qualifies as an ACCA predicate offense, we affirm the district court’s determination that Hasan

is an armed career criminal.